                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )             No. 2:16-CV-035
                                                   )
  ALAN C. LEE,                                     )
                                                   )
                Defendant.                         )


                                MEMORANDUM OPINION

         This matter is before the Court on (1) Defendant’s motion to alter or amend [Doc.

  30] this Court’s order adopting Magistrate Judge Cynthia R. Wyrick’s December Report

  and Recommendation (“R&R”) and entering an installment payment order [Doc. 29]. This

  matter has been fully briefed [Docs. 30, 36, 39] and is now ripe for the Court’s review. See

  E.D. Tenn. L.R. 7.1(a). For the reasons stated below, Defendant’s motion to alter or amend

  [Doc. 30] will be DENIED.

                                       I.     Background

         On February 23, 2016, the United States filed the instant action against Alan C. Lee,

  a self-employed attorney in Tennessee, seeking unpaid federal income taxes, as well as

  injunctive relief. [Doc. 1]. Service was issued to Defendant, and Defendant executed a

  waiver of service on April 12, 2016. [Doc. 3]. Defendant thus had until May 31, 2016 to

  file a response to the complaint. However, Defendant did not file a response.

         On June 15, 2016, the United States filed an application for default, pursuant to

  Federal Rule of Civil Procedure 55(a), and provided a copy of the application to Defendant


Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 1 of 10 PageID #: 564
  via electronic mail. [Doc. 4]. On July 11, 2016, the United States filed an affidavit

  supporting the application. [Doc. 6]. On July 12, 2016, the Clerk of Court entered a default

  under Rule 55(a) against Defendant for his failure to plead or otherwise defend in this

  action. [Doc. 7].

         Thereafter, on February 27, 2017, the United States filed a motion for default

  judgment, pursuant to Federal Rule of Civil Procedure 55(b), seeking entry of a monetary

  judgment against Defendant for federal income taxes, interest and penalties in the amount

  of $458,087.25 as of March 13, 2017, plus interest pursuant to 28 U.S.C. § 1961(c) and 26

  U.S.C. § 6621(a)(2). [Doc. 9]. The United States further moved for a default judgment on

  the claim for injunctive relief. [Docs. 9, 11]. On April 4, 2017, the Clerk entered a default

  judgment against Defendant in the amount of $458,087.25 with interest. [Doc. 12].

         Thereafter, on May 3, 2017, then-Magistrate Judge Clifton L. Corker entered an

  order noting that Plaintiff’s motion for default judgment did not certify that the United

  States had sent a copy of the motion to Defendant. [Doc. 14]. Accordingly, Judge Corker

  ordered Plaintiff to certify that it had sent the motion for default judgment to Defendant

  and amend the filing to reflect this fact. [Id.]. On May 4, 2017, Plaintiff filed an amended

  motion for default judgment with a certification that it had mailed a copy of the motion to

  Defendant at 481 N. Susong Street, Newport, Tennessee. [Doc. 15].

         On June 5, 2017, Judge Corker entered an R&R, concluding that, in light of the

  default judgment entered for a sum certain, the only remaining issue was Plaintiff’s request

  for an injunction. [Doc. 19]. Judge Corker concluded that, in light of Defendant’s history

  of noncompliance, and the Internal Revenue Service’s (“IRS”) efforts at collection, an

                                               2

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 2 of 10 PageID #: 565
  injunction was warranted. Thus, Judge Corker recommended that the Court grant a

  permanent injunction and order Defendant, for a period of five years: (1) timely make all

  estimated tax payments; (2) timely file yearly tax returns and pay all balances due within

  the scheduled prescribed by the IRS; (3) submit written documentation to the IRS

  demonstrating that he has made timely estimated income tax payments within 30 days from

  the date that such payments were due; and (4) submit an annual certification with

  supporting documentation to the IRS showing that Defendant had timely filed his yearly

  federal tax return and paid all amounts due. [Id.]. Defendant did not file any objections to

  the R&R, and, on June 22, 2017, this Court adopted the R&R in whole. [Doc. 20].

         On August 21, 2019, the United States filed a motion for an installment payment

  order requiring Defendant to pay $2,000 per month, in addition to a 10% surcharge. [Doc.

  22]. In a footnote, the United States stated that Defendant’s tax debt had been reduced in

  part through the “possible discharge of a portion of these debts through a Chapter 7

  bankruptcy proceeding.” [Id.]. In its memorandum in support of this motion, Plaintiff

  clarified that Defendant “arguably” received a discharge under 11 U.S.C. § 727, but the

  discharge did not apply to the 2009 and 2010 tax years because Defendant did not file a

  tax return for those years. [Doc. 22-1]. Nevertheless, Plaintiff stated that it calculated a

  balance, from the tax years not discharged, of $79,052.25 as of August 13, 2019, before

  the 10% surcharge. [Id.]. The United States noted that Defendant had made no payments

  on his tax liability since the judgment was entered. [Id.]. The United States certified that a

  copy of this motion was mailed to Defendant at 481 N. Susong Street, Newport, Tennessee.

  [Doc. 22].

                                                3

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 3 of 10 PageID #: 566
         On the same day, the United States filed a motion to show cause and modify the

  injunction. [Doc. 23]. The United States asserted that Defendant had failed to comply with

  any of the obligations in the court’s injunction order. The United States therefore asked the

  Court to hold Defendant in contempt, command him to comply with the injunction, and

  amend the injunction to: (1) require Defendant to make quarterly written confirmations

  with the Court that he is complying with the injunction; and (2) extend the injunction five

  years from the date that the Court ruled on the motion. The United States further asked the

  Court to warn Defendant that his failure to comply with the injunction would result in

  harsher sanctions including a potential bar from operating a business or otherwise earning

  income not subject to federal tax withholding. The United States certified that a copy of

  this motion was mailed to Defendant at 481 N. Susong Street, Newport, Tennessee. [Id.].

         Defendant did not respond to either of the United States’ August 2019 motions. In

  December, this matter was reassigned to United States Magistrate Judge Cynthia R.

  Wyrick. [Doc. 26]. On December 20, 2019, Judge Wyrick issued an R&R, recommending

  that the Court grant Plaintiff’s motion for an installment order. [Doc. 27]. Judge Wyrick

  noted that Defendant admitted, in a 2018 bankruptcy petition, that he could afford monthly

  payments of $3,250 per month, and Judge Wyrick concluded that the requested $2,000 per

  month would not place an undue burden on Defendant. In light of Defendant’s

  unwillingness to make voluntary payments and the fact that his income was mostly derived

  from self-employment and not readily subject to garnishment, Judge Wyrick recommended

  that the Court enter an installment plan requiring Defendant to pay $2,000 per month. [Id.].



                                               4

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 4 of 10 PageID #: 567
  The docket entry for this order indicates that a copy of this order was mailed to Defendant

  on December 20, 2019 but does not indicate to what address it was mailed.

         Thereafter, on December 23, 2019, Judge Wyrick entered an order setting a hearing

  on the United States’ show cause motion for January 29, 2020. [Doc. 28]. The docket

  reflects that this was mailed to Defendant on December 23, 2019, at P.O. Box 1357,

  Talbott, Tennessee.

         On January 7, 2020, this Court adopted Judge Wyrick’s December R&R, and

  granted Plaintiff’s motion for an installment order. [Doc. 29]. The Court noted that

  Defendant had not filed any objections to the R&R. The Court thus ordered Defendant to

  make payments of $2,000 per month to the Department of Justice (“DOJ”) in payment

  towards the judgment in this matter. [Id.]. The docket reflects that this order was mailed to

  Defendant on January 7, 2020, at P.O. Box 1357, Talbott, Tennessee.

         On January 28, 2020, the day before Judge Wyrick’s scheduled show cause hearing,

  Defendant made his first appearance in this matter by filing the instant motion to amend

  the Court’s January 7, 2020, installment payment order, pursuant to Federal Rule of Civil

  Procedure 59(e). [Doc. 30]. In his Rule 59(e) motion, Defendant asserts that the United

  States’ motions for an installment order [Doc. 22] and to show cause [Doc. 23] were sent

  to the wrong address, and a copy of the Court’s order entering the injunction in October

  2017 was likewise sent to the wrong address. [Id. at 1]. Furthermore, Defendant contends

  that he did not check his mail between December 24, 2019, and January 3, 2020, and thus,

  was not aware of these motions until he received a copy of Judge Wyrick’s R&R in January

  2020. [Id. at 2]. When he received a copy of that R&R, he went online to view the motions,

                                               5

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 5 of 10 PageID #: 568
  and realized that they were based on the argument that he did not file his 2009 or 2010 tax

  returns. [Id.]. However, because his computer crashed in December 2019, he was unable

  to locate a copy of his 2009 and 2010 tax returns until January 27, 2020, when he found

  copies in a storage unit. [Id. at 2-3]. Defendant contends that he did file his 2009 and 2010

  tax returns on March 21, 2012, and thus, the debt related to the judgment entered by this

  Court has been discharged by the bankruptcy court. [Id. at 3].

         After the show cause hearing, the United States responded to Defendant’s Rule

  59(e) motion, contending that lack of service is not a defense to Defendant’s failure to

  comply with the Court’s injunction order or to timely file objections to that order. [Doc.

  36, p. 1]. The United States argues that Defendant’s argument regarding service simply

  does not fit within any of the four provisions of Rule 59(e) and ignores that he forewent

  his ability to challenge the R&R through the normal means of filing a timely objection.

  [Id. at 3]. The United States notes that Defendant admits that he was properly served with

  the R&R, and therefore, he had a full and fair opportunity to object to the recommendation.

  [Id. at 5]. The United States also contends that Defendant’s attempt to contest the

  dischargeability of his 2009 and 2010 federal tax liability should be ignored because the

  evidence presented is not “newly discovered” and it is not a “manifest injustice” to require

  Defendant to begin paying his federal taxes. [Id. at 4, 6]. The United States further argues

  that the Court could conclude, based on the record before it, that Defendant’s discharge did

  not apply to the federal tax liabilities associated with this judgment, because Defendant

  willfully attempted to evade or defeat taxes, under 11 U.S.C. § 523(a)(1)(C). [Id. at 7].



                                               6

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 6 of 10 PageID #: 569
         Defendant replies, regarding his Rule 59(e) motion, that his not being served with

  all the United States’ motions is clearly “newly discovered evidence” that the Court should

  consider. [Doc. 39, p. 1]. Defendant reiterates that he did not receive a copy of Judge

  Wyrick’s December R&R until January 3, 2020, because he failed to check his mail from

  December 24, 2019, until January 3, 2020. [Id. at 3-4]. Defendant also argues that, on

  March 6, 2019, the IRS filed a proof of claim with the bankruptcy court which listed the

  income taxes owed for years 2005-2010 as unsecured general claims, and the IRS filed no

  objections to discharge of these general claims, or for tax years 2011, 2012, or 2013. [Id.

  at 4]. Defendant attached documents relating to his bankruptcy petition to his reply. Of

  relevance, Defendant attached an “Official Form 309A,” which provided information about

  Defendant’s petition and, in relevant part, stated that creditors must file a complaint no

  later than July 23, 2018, if they wished “to have a debt excepted from discharge under 11

  U.S.C. § 523(a)(2), (4), or (6).” [Doc. 39-2]. Defendant also submitted a proof of claim

  form that was sent to the IRS. [Doc. 39-3].

         On July 2, 2020, this Court issued a Memorandum and Order [Doc. 44] overruling

  Defendant’s objections and accepting and adopting in whole Magistrate Judge Wyrick’s

  R&R [Doc. 42]. On July 15, 2020, Defendant filed a Quarterly Declaration [Doc. 45]

  wherein he shows that he has filed all of his tax returns, including ones for 2017-2019; that

  he has paid all of his taxes due for the years 2018 and 2019; that he has paid his estimated

  first and second quarter taxes for 2020; and that he has begun making payments toward his

  debt owed for 2014-2017.



                                                7

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 7 of 10 PageID #: 570
                                     I.     Analysis

         Federal Rule of Civil Procedure 59(e) states that a party may file a motion to alter

  or amend the judgment within 28 days from an entry of judgment. Fed. R. Civ. P. 59(e).

  Rule 59(e) permits a court to alter judgment based on “(1) a clear error in law; (2) newly

  discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

  manifest injustice.” Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 615

  (6th Cir. 2010) (internal quotation marks omitted). A party should state with clarity the

  basis for its motion, but where the facts and law are clear, the court will apply the

  appropriate ground. Intera Corp. v. Henderson, 428 F.3d 605, 621 (6th Cir. 2005). A

  district court has “considerable discretion” in deciding whether to grant a Rule 59(e)

  motion. Leisure Caviar, LLC, 616 F.3d at 615. However, a Rule 59(e) motion “run[s]

  contrary to notions of finality and repose, and therefore, is generally discouraged and

  afford[s] relief only under extraordinary circumstances.” Polzin v. Barna & Co., No. 3:07-

  cv-127, 2007 WL 4365760, at *3 (E.D. Tenn. Dec. 11, 2007) (internal quotations omitted).

         In his reply brief, Defendant states with clarity that the basis for his motion is newly

  discovered evidence, specifically that he was not properly served by Plaintiff and that he

  has no liability for the 2009 and 2010 tax returns. [Doc. 39]. “Rule 59(e) motions are aimed

  at re consideration, not initial consideration. Thus, parties should not use them to raise

  arguments which could, and should, have been made before judgment issued.” FDIC v.

  World Univ. Inc., 978 F.2d 10, 16 (1st Cir.1992) (internal citations and quotation marks

  omitted) (emphasis in original). A motion under Rule 59(e) is not an opportunity to re-

  argue a case. Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th

                                                8

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 8 of 10 PageID #: 571
  Cir. 1998); See also Shah v. NXP Semiconductors USA, Inc., 507 F. App'x 483, 495 (6th

  Cir.2012). To constitute “newly discovered evidence,” the evidence must have been

  previously unavailable. See Javetz v. Board of Control, Grand Valley State Univ. 903

  F.Supp. 1181, 1191 (W.D.Mich.1995) (and cases cited therein).

         Here, Defendant acknowledges that he was properly served Judge Wyrick’s R&R,

  but did not receive it until January 3, 2020, the last day to file any objections. [Doc. 30-1].

  Defendant also admits that the reason he did not receive the R&R earlier was due to his

  failure to check his mail from December 24, 2019 until January 3, 2020. [Id. at 2]. The

  Order Adopting the R&R [Doc. 29] was not entered until January 7, 2020, giving

  Defendant an additional four (4) days beyond the response deadline to notify the Court of

  his intent to file objections, request additional time to file, or otherwise notify the Court of

  his late receipt of the R&R. Defendant could have also argued improper service in his

  objection to the R&R, had he filed one. Not being properly served is not “newly discovered

  evidence” as Defendant knew of this deficiency prior to the judgment being entered and

  chose not to timely argue this issue. As Defendant “may not introduce evidence for the first

  time in a motion for reconsideration where that evidence could have been presented

  earlier,” this argument fails. Sun Life Assur. Co. of Canada (U.S.) v. Nichols, No. 3:12-

  CV-27, 2014 WL 129822, at *2 (E.D. Tenn. Jan. 13, 2014).

         Defendant also argues that the Court’s order should be amended since he has no

  further liability for the judgment entered against him for his 2009 and 2010 tax years. [Doc.

  30, p. 3]. However, as Plaintiff correctly points out, this is not “newly discovered evidence”

  meriting reconsideration of the Court’s order. Defendant acknowledges that he had access

                                                 9

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 9 of 10 PageID #: 572
  to the storage unit where copies of his filed 2009 and 2010 tax returns were kept for over

  a year. [Doc. 34, p. 44]. As Defendant had access to the tax returns, they were not

  previously unavailable to him. Thus, this argument also fails.

                                  II.    Conclusion

         Accordingly, for the forgoing reasons, Defendant’s motion to alter or amend [Doc.

  30] is DENIED. An order consistent with this opinion will be entered.



                                                                 s/ Leon Jordan
                                                           United States District Judge




                                              10

Case 2:16-cv-00035-RLJ-CRW Document 46 Filed 08/31/20 Page 10 of 10 PageID #: 573
